Citation Nr: 0313081	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury. 

2.  Entitlement to service connection for thrombophlebitis of 
the left leg.

3.  Entitlement to a higher (compensable) rating for a 
spermatocele of the right testicle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran had active service from September 1958 to June 
1960.  This matter came before the Board of Veterans' Appeals 
(Board) partly from a September 1997 RO decision which denied 
service connection for residuals of a left knee injury.  In 
March 1999, the Board remanded the case to the RO.  The 
veteran also appeals from a May 1999 RO decision which 
granted service connection and a noncompensable rating for a 
spermatocele of the right testicle (he appeals for a higher 
rating), and which denied service connection for 
thrombophlebitis of the left leg.  In March 2000, the veteran 
testified at a Travel Board hearing at the RO.  In June 2000 
decision, the Board remanded the case to the RO for further 
development.  The veteran provided testimony at an RO 
personal hearing in December 2002.  

In a May 2003 letter, the Board notified the veteran that the 
Veterans Law Judge who conducted the March 2003 Travel Board 
hearing was no longer employed by the Board, and thus he was 
given the option of having another hearing.  In a May 2003 
response, he indicated he wanted another Travel Board 
hearing.  Thus the case must be returned to the RO to arrange 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, this case is remanded for the following:  





The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


